DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1 recites “first and second control terminals” (line 9) which should be replaced with “a first control terminal and a second control terminal”.
Claim 1 recites “the first and second switching elements” (line 3, from the bottom of the claim 1) which should be replaced with “the first switching element and the second switching element”. 
Claim 1 recites “part of the first control terminal” (line 2, from the bottom of the claim 1) which should be replaced with “a part of the first control terminal”.  
Claim 8 recites the term “an IGBT” which should be identified.
Claim 9 recites the term “MOSFET” which should be identified.
Claim 10 recites the term “an LC” which should be identified.
Claim 11 recites “an SiC element” (line 6) which should be replaced with “a SiC element”.
Claim 11 recites “part of the first control terminal” (line 2, from the bottom of the claim 11) which should be replaced with “a part of the first control terminal” . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,885,096 to Hirahara et al. (hereinafter Hirahara) in view of Meiser et al. (US 2017/0213783, hereinafter Meiser).
With respect to Claim 1, Hirahara discloses a semiconductor module (400) (Hirahara, Figs. 1A-1B, Col. 3, lines 48-67; Col. 4, lines 1-67; Col. 5, lines 1-29) comprising:
       a first conductive plate (3) (Hirahara, Fig. 1B, Col. 3, lines 55-64; Col. 4, lines 10-12);
       a first switching element (IGBT 11) (Hirahara, Fig. 1B, Col. 3, lines 65-67; Col. 4, lines 1-12) that is placed on the first conductive plate (3);
       a second conductive plate (8) (Hirahara, Fig. 1B, Col. 3, lines 61-64; Col. 4, lines 10-12) arranged on the first switching element (IGBT 11);

       a third conductive plate (4) (Hirahara, Fig. 1B, Col. 4, lines 10-12; lines 41-52) arranged on the second switching element (IGBT 18); and
       first and second control terminals (e.g., gate terminals 10 and 21) (Hirahara, Fig. 1B, Col. 4, lines 26-27; lines 53-55),
      wherein the first switching element (IGBT 11) includes
              a first element upper surface (emitter surface 13) on which a first upper electrode (emitter electrode) (Hirahara, Fig. 1B, Col. 4, lines 16-34) and a first gate electrode (gate surface 14) with which the first control terminal (10) is joined are formed, and
              a first element lower surface (collector side of the IGBT 11) located at a side opposite to the first element upper surface and on which a first lower electrode (collector electrode) (Hirahara, Fig. 1B, Col. 3, lines 65-67; Col. 4, lines 1-4)  joined with the first conductive plate (3) is formed,
       the second switching element (IGBT 18) includes
       	a second element upper surface on which a second upper electrode (emitter electrode) (Hirahara, Fig. 1B, Col. 4, lines 35-62) joined with the third conductive plate (4) and a second gate electrode (20) with which the second control terminal (21) (Hirahara, Fig. 1B, Col. 4, lines 53-62)  is joined are formed, and
       	a second element lower surface located at a side opposite to the second element upper surface, wherein a second lower electrode (collector electrode) (Hirahara, Fig. 1B, Col. 4, lines 35-62)  is formed on the second element lower surface,
       the second conductive plate (8) (Hirahara, Fig. 1B, Col. 4, lines 42-47) includes
a second upper conductive plate surface (54) on which the second switching element (18) is placed and which is joined with the second lower electrode (collector) and covers the entire second element lower surface, and

       the second lower conductive plate surface (Hirahara, Fig. 1B, Col. 4, lines 18-25) includes a projection (buffer plate 15) projecting from the second lower conductive plate surface toward the first element upper surface (e.g., top surface of the IGBT 11) and joined with the first upper electrode (emitter electrode),
       the projection (15) is located at a position (e.g., on the emitter surface 13) that does not overlap the first gate electrode (e.g., gate surface 14) as viewed in a lamination direction of the first and second switching elements (28g and 28h), and
       part of the first control terminal (e.g., 10) (Hirahara, Fig. 1B, Col. 4, lines 26-34)  is located between the first gate electrode (14) and the second lower conductive plate surface (8).
	Further, Hirahara does not specifically disclose that a first switching element is formed from silicon carbide; and a second switching element is formed from silicon carbide.
However, Meiser teaches forming a semiconductor power package (Meiser, Figs. 2a-2b, 7a-7b, 8, ¶0002, ¶0025-¶0028, ¶0035, ¶0039-¶0041, ¶0074, ¶0078-¶0085) comprising a plurality of power semiconductor chips in the stacked configuration, wherein power semiconductor devices are configured as MOSFETs or IGBTs comprised of semiconductor materials including silicon carbide (SiC) (Meiser, Figs. 2a-2b, 7a-7b,  ¶0028); the semiconductor chips have drain/collector-down (Meiser, Figs. 2a-2b, 7a-7b,  ¶0039-¶0041) on the rear side and source/emitter and gate electrodes on the opposite front side; specifically, the package comprises the drain/collector-down chips (340 and 341) (Meiser, Figs. 2a-2b, 7a-7b,  ¶0074) arranged on the drain/collector-down chips (320 and 321) so that the source/emitter electrodes and the gate electrode are arranged on the top (front) side of the power chips that is the common design of semiconductor chips as known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Hirahara by forming the first and second semiconductor chips in the stacked configuration and comprised of a specific semiconductor material 
With respect to Claim 11, Hirahara discloses a semiconductor module (400) (Hirahara, Figs. 1A-1B, Col. 3, lines 48-67; Col. 4, lines 1-67; Col. 5, lines 1-29) comprising:
       a first conductive plate (3) (Hirahara, Fig. 1B, Col. 3, lines 55-64; Col. 4, lines 10-12);
       a switching element (IGBT 11) (Hirahara, Fig. 1B, Col. 3, lines 65-67; Col. 4, lines 1-12) that is placed on the first conductive plate (3);
       a second conductive plate (8) (Hirahara, Fig. 1B, Col. 3, lines 61-64; Col. 4, lines 10-12) arranged on the switching element (IGBT 11);
       an element (IGBT 18) (Hirahara, Fig. 1B, Col. 4, lines 35-38) that is laminated on the second conductive plate (8); and
       a control terminal (e.g., gate terminal 10/21) (Hirahara, Fig. 1B, Col. 4, lines 26-27; lines 53-55),
      wherein the switching element (IGBT 11) includes
              a first element upper surface (emitter surface 13) on which a first upper electrode (emitter electrode) (Hirahara, Fig. 1B, Col. 4, lines 16-34) and a gate electrode (gate surface 14) with which the control terminal (10) is joined are formed, and
              a first element lower surface (collector side of the IGBT 11) located at a side opposite to the first element upper surface and on which a first lower electrode (collector electrode) (Hirahara, Fig. 1B, Col. 3, lines 65-67; Col. 4, lines 1-4)  joined with the first conductive plate (3) is formed,
       the element (IGBT 18) includes
       	a second element upper surface on which a second upper electrode (emitter electrode) (Hirahara, Fig. 1B, Col. 4, lines 35-62) is formed, and

       the second conductive plate (8) (Hirahara, Fig. 1B, Col. 4, lines 42-47) includes
a second upper conductive plate surface (54) on which the element (18) is placed and which is joined with the second lower electrode (collector) and covers the entire second element lower surface, and
a second lower conductive plate surface (Hirahara, Fig. 1B, Col. 4, lines 42-47) located at a side opposite to the second upper conductive plate surface and facing the first element upper surface,
       the second lower conductive plate surface (Hirahara, Fig. 1B, Col. 4, lines 18-25) includes a projection (buffer plate 15) projecting from the second lower conductive plate surface toward the first element upper surface (e.g., top surface of the IGBT 11) and joined with the first upper electrode (emitter electrode),
       the projection (15) is located at a position (e.g., on the emitter surface 13) that does not overlap the first gate electrode (e.g., gate surface 14) as viewed in a lamination direction of the switching element and the element (28g and 28h), and
       part of the control terminal (e.g., 10) (Hirahara, Fig. 1B, Col. 4, lines 26-34) is located between the gate electrode (14) and the second lower conductive plate surface (8).
	Further, Hirahara does not specifically disclose that a switching element is formed from silicon carbide; and a SiC element is formed from silicon carbide.
However, Meiser teaches forming a semiconductor power package (Meiser, Figs. 2a-2b, 7a-7b, 8, ¶0002, ¶0025-¶0028, ¶0035, ¶0039-¶0041, ¶0074, ¶0078-¶0085) comprising a plurality of power semiconductor chips in the stacked configuration, wherein power semiconductor devices are configured as MOSFETs or IGBTs comprised of semiconductor materials including silicon carbide (SiC) (Meiser, Figs. 2a-2b, 7a-7b,  ¶0028); the semiconductor chips have drain/collector-down (Meiser, Figs. 2a-2b, 7a-7b,  ¶0039-¶0041) on the rear side and source/emitter and gate electrodes on the opposite front side; specifically, the package comprises the drain/collector-down chips (340 and 341) (Meiser, Figs. 2a-2b, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Hirahara by forming the first and second semiconductor chips in the stacked configuration and comprised of a specific semiconductor material including silicon carbide as taught by Meiser to have the semiconductor module, wherein a switching element is formed from silicon carbide; and a SiC element is formed from silicon carbide in order to provide improved power semiconductor package having a space optimized surface layout and high heat removal capabilities (Meiser, ¶0002, ¶0027, ¶0028, ¶0074, ¶0085).
Claims 1, 2, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,836,006 to Muto et al. (hereinafter Muto) in view of Yoon et al. (US 2015/0115452, hereinafter Yoon) and Hirahara (US Patent No. 6,885,096).
With respect to Claim 1, Muto discloses a semiconductor module (400) (Muto, Fig. 6, Col. 1, lines 7-10; Col. 4, lines 20-36; Col. 9, lines 1-49) comprising:
       a first conductive plate (26) (Muto, Fig. 6, Col. 9, lines 9-16; Col. 5, lines 24-32);
       a first switching element (IGBT 28g) that is placed on the first conductive plate (26);
       a second conductive plate (35d, element connecting conductor bonded to the IGBT 28g of the lower module 43a) (Muto, Fig. 6, Col. 9, lines 9-21) arranged on the first switching element (IGBT 28g);
       a second switching element (IGBT 28h) (Muto, Fig. 6, Col. 9, lines 21-28) laminated on the second conductive plate (35d);
       a third conductive plate (35d, element connecting conductor bonded to the IGBT 28h of the upper module 43b) (Muto, Fig. 6, Col. 9, lines 9-21) arranged on the second switching element (IGBT 28h); and
       first and second control terminals (e.g., gate terminals 47 with wires 42C) (Muto, Fig. 6, Col. 9, lines 32-34),
      wherein the first switching element (IGBT 28g) includes

              a first element lower surface located at a side opposite to the first element upper surface and on which a first lower electrode (32) (Muto, Fig. 6, Col. 9, lines 9-21; Col. 5, lines 33-35) joined with the first conductive plate (26) is formed,
       the second switching element (IGBT 28h) includes
       	a second element upper surface on which a second upper electrode (30, emitter electrode) (Muto, Fig. 6, Col. 9, lines 21-26) joined with the third conductive plate (35d) and a second gate electrode (31) with which the second control terminal (47) (Muto, Fig. 6, Col. 9, lines 32-34) is joined are formed, and
       	a second element lower surface located at a side opposite to the second element upper surface, wherein a second lower electrode (32) (Muto, Fig. 6, Col. 9, lines 21-26) is formed on the second element lower surface,
       the second conductive plate (35d) (Muto, Fig. 6, Col. 9, lines 21-26) includes
a second upper conductive plate surface on which the second switching element (28h) is placed and which is joined with the second lower electrode (32) and covers the second element lower surface, and
a second lower conductive plate surface (Muto, Fig. 6, Col. 9, lines 9-21) located at a side opposite to the second upper conductive plate surface and facing the first element upper surface,
       the second lower conductive plate surface (35d) (Muto, Fig. 6, Col. 9, lines 21-26) includes a projection projecting from the second lower conductive plate surface toward the first element upper surface (e.g., top surface of the IGBT 28g) and joined with the first upper electrode (30),
       the projection is located at a position that does not overlap the first gate electrode (31) as viewed in a lamination direction of the first and second switching elements (28g and 28h), and

	Further, Muto does not specifically disclose that (1) a first switching element is formed from silicon carbide; and a second switching element is formed from silicon carbide; (2) a second upper conductive plate surface covers the entire second element lower surface.
Regarding (1), Yoon teaches that using wide bandgap semiconductor material (Yoon, Figs. 12A-12B, 14-15, ¶0005, ¶0008, ¶0010, ¶0027, ¶0043, ¶0082, ¶0108-¶0112, ¶0117-¶0121, ¶0132), such as silicon carbide (SiC) for the power devices such as IGBT or MOSFET is advantageous for high power modules because of high heat resistance that allows operation at high temperature; and the wide band gap (WBG) power module includes a plurality of power devices comprised of silicon carbide (SiC).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Muto by forming a power module including a plurality of wide bandgap power devices as taught by Yoon to have a first switching element that is formed from silicon carbide; and a second switching element that is formed from silicon carbide in order to provide a high power module having improved thermo-mechanical reliability and performance (Yoon, ¶0005, ¶0008, ¶0010, ¶0027, ¶0043, ¶0082, ¶0108, ¶0112, ¶0132).
Regarding (2), Hirahara teaches a second conductive plate (8) (Hirahara, Fig. 1B, Col. 3, lines 48-64; Col. 4, lines 18-25; lines 42-47) including a second upper conductive plate surface on which the second switching element (18) is placed and covers the entire second element lower surface, the second conductive plate (8) has an elongated plate configuration that extends outside the area (54) connected to the semiconductor chips to facilitate heat diffusion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Muto by forming a second conductive plate extending outside the area connected to the semiconductor chips as taught by Hirahara to have a second upper conductive plate surface covers the entire second element lower surface in order to facilitate heat diffusion, and thus to provide a high power module having improved heat diffusion (Hirahara, Col. 1, lines 15-18; lines 42-47; Col. 4, lines 18-25; lines 42-47).
Regarding Claim 2, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 1. Further, Muto discloses the semiconductor module, wherein the second lower electrode (e.g., collector 32) (Muto, Fig. 6, Col. 9, lines 9-26; Col. 5, lines 32-36) is formed on the entire second element lower surface (e.g., lower surface of the IGBT 28h), and the second upper conductive plate surface (35d) is in contact with the second lower electrode (32), but does not specifically disclose that the second upper conductive plate surface is in contact with the entire second lower electrode. However, Hirahara teaches a second conductive plate (8) (Hirahara, Fig. 1B, Col. 3, lines 48-64; Col. 4, lines 18-25; lines 42-47) including a second upper conductive plate surface on which the second switching element (18) is placed and covers the entire second element lower surface, so that the second upper conductive plate surface is in contact with the entire second lower electrode of the second IGBT (18); the second conductive plate (8) has an elongated plate configuration that extends outside the area (54) connected to the semiconductor chips to facilitate heat diffusion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Muto by forming a second conductive plate extending outside the area connected to the semiconductor chips as taught by Hirahara to have the second upper conductive plate surface that is in contact with the entire second lower electrode in order to facilitate heat diffusion, and thus to provide a high power module having improved heat diffusion (Hirahara, Col. 1, lines 15-18; lines 42-47; Col. 4, lines 18-25; lines 42-47).
Regarding Claim 4, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 1. Further, Muto discloses the semiconductor module, wherein the first switching element (28g) (Muto, Fig. 6, Col. 9, lines 9-26) and the second switching element (28h) are laminated in a state in which a peripheral edge of the first switching element and a peripheral edge of the second switching element are aligned in the lamination direction.
Regarding Claim 5, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 1. Further, Muto discloses the semiconductor module, wherein the third conductive plate (35d, element connecting conductor bonded to the IGBT 28h of the upper module 43b) (Muto, Fig. 6, Col. 9, lines 9-21) includes a third lower conductive plate surface facing the second element upper surface (e.g., of the second IGBT 28h), and the third lower conductive plate surface includes a projection 
Regarding Claim 6, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 1. Further, Muto discloses the semiconductor module, further comprising: an insulation substrate (27) on which the first conductive plate (26) is mounted; a first control pad (39a) arranged on the substrate (39) and joined with the first control terminal (47); and a second control pad (39a) arranged on the substrate (39) and joined with the second control terminal (47), but does not specifically disclose that a first control pad and a second control pad are arranged on the insulation substrate. However, Yoon teaches forming a semiconductor package (Yoon, Figs. 12A-12B, 14-15, ¶0005, ¶0008, ¶0010, ¶0027, ¶0043, ¶0082, ¶0108-¶0112, ¶0117-¶0121, ¶0132) configured as a power module having high thermo-mechanical reliability and high performance, wherein the wide bang gap power semiconductor chips are bonded to a substrate (SUB 100) (Yoon, Figs. 12A-12B, 14-15, ¶0111-¶0112, ¶0081-¶0082) that commonly used in packaging and includes a ceramic substrate (100) and metal layers (110 and 120) on both sides of the ceramic substrate (100), and at least one on the metal layers (110 and 120) has patterned structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor module of Muto/Yoon/Hirahara by forming a power module including a plurality of wide bandgap power devices bonded to a substrate commonly used in packaging and including a ceramic substrate and patterned metal layer as taught by Yoon, wherein the patterned metal layer comprises a first control pad and a second control pad to have the semiconductor module, wherein a first control pad and a second control pad are arranged on the insulation substrate in order to provide a high power module having improved thermo-mechanical reliability and performance (Yoon, ¶0005, ¶0008, ¶0010, ¶0027, ¶0043, ¶0082, ¶0108, ¶0112, ¶0132).
Regarding Claim 7, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 6. Further, Muto discloses the semiconductor module, comprising: a unit that includes the first switching element (28g) (Muto, Fig. 6, Col. 9, lines 9-45), the second switching element (28h), the first control terminal (47), the second control terminal (47), and the second conductive plate (35d), wherein the first control pad (39a) and the second control pad (39a) are arranged at positions spaced 
However, Hirahara teaches IGBT module (Hirahara, Fig. 2A-2B, Col. 5, lines 31-59) configured as three-phase module comprising: a plurality of units (e.g., three phased structures) laid out on the first conductive plate (31) in one direction, wherein each (e.g., each phase) of the plurality of units includes the first switching element (IGBT 28), the second switching element (IGBT 26), the first control terminal (33), the second control terminal (34), and the second conductive plate (e.g., conductive plate between the upper IGBT 28 and the lower IGBT 26, as in Fig. 1B); wherein the control pads (e.g., 32) are arranged at positions spaced apart from a corresponding one of the plurality of units in a direction perpendicular to a layout direction (e.g., a vertical direction in Fig. 2B) of the plurality of units, and the first control terminal (33) and the second control terminal (34) extend in a direction (horizontal direction) perpendicular to the layout direction as viewed in the lamination direction; the three-phase package is configured to miniaturize the module and to reduce power loss.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor module of Muto/Yoon/Hirahara by forming a three-phase power module as taught by Hirahara to have a plurality of units laid out on the first conductive plate in one direction, wherein each of the plurality of units includes the first switching element, the second switching element, the first control terminal, the second control terminal, and the second conductive plate; wherein the first control pad and the second control pad are arranged at positions spaced apart from a corresponding one of the plurality of units in a direction perpendicular to a layout direction of the plurality of units, and the first control terminal and the second control terminal extend in a direction perpendicular to the layout direction as viewed in the lamination direction in order to miniaturize the module and to reduce power loss (Hirahara, Col. 1, lines 15-18; Col. 5, lines 54-59).
Regarding Claim 8, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 1. Further, Muto discloses the semiconductor module, wherein the first switching element (28g) (Muto, Fig. 6, Col. 9, lines 9-45) is an IGBT, the first lower electrode (32) is a collector electrode, and the first upper electrode (30) is an emitter electrode; and the second switching element  (28h) is an IGBT, the second lower electrode (32) is a collector electrode, and the second upper electrode (30) is a lower arm emitter electrode, but does not specifically disclose an upper arm switching element, an upper arm collector electrode, and an upper arm emitter electrode; and a lower arm switching element, a lower arm collector electrode, and a lower arm emitter electrode. However, Muto teaches that the first switching element (28g) (Muto, Fig. 6, Col. 9, lines 9-45)  is in the positive-side module (43a), and the second switching element (28h) is in the negative-side module (43b), and that a conventional three-phase inverter circuit (Muto, Fig. 10, Col. 2, lines 30-61; Col. 4, lines 38-43)  comprises the IGBT module (20) on the negative side and the IGBT module (19) on the positive side, and that stacking the negative-side IGBT module and the positive-side IGBT module effectively promotes size reduction to realize large-power switching.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor module of Muto/Yoon/Hirahara by forming three-phase inverter comprising stacked negative-side IGBT module and the positive-side IGBT module as taught by Muto, wherein the positive-side module includes an upper arm switching element and the negative-side module includes a lower arm switching element to have an upper arm switching element, an upper arm collector electrode, and an upper arm emitter electrode; and a lower arm switching element, a lower arm collector electrode, and a lower arm emitter electrode in order to provide semiconductor module used in power conversion devices such as inverters that effectively promotes size reduction to realize large-power switching (Muto, Col. 1, lines 6-10;  Col. 2, lines 30-61; Col. 4, lines 38-43).
With respect to Claim 11, Muto discloses a semiconductor module (400) (Muto, Fig. 6, Col. 1, lines 7-10; Col. 4, lines 20-36; Col. 9, lines 1-49) comprising:
       a first conductive plate (26) (Muto, Fig. 6, Col. 9, lines 9-16; Col. 5, lines 24-32);
       a switching element (IGBT 28g) that is placed on the first conductive plate (26);

       an element (e.g., second IGBT 28h) (Muto, Fig. 6, Col. 9, lines 21-28) that is laminated on the second conductive plate (35d); and
        a control terminal (e.g., gate terminals 47 with wires 42C) (Muto, Fig. 6, Col. 9, lines 32-34),
      wherein the switching element (IGBT 28g) includes
              a first element upper surface on which a first upper electrode (30, emitter electrode) (Muto, Fig. 6, Col. 9, lines 9-16; Col. 5, lines 33-35) and a gate electrode (31) with which the control terminal (47) is joined are formed, and
              a first element lower surface located at a side opposite to the first element upper surface and on which a first lower electrode (32) (Muto, Fig. 6, Col. 9, lines 9-21; Col. 5, lines 33-35) joined with the first conductive plate (26) is formed,
       the element (IGBT 28h) includes
       	a second element upper surface on which a second upper electrode (30, emitter electrode) (Muto, Fig. 6, Col. 9, lines 21-26) is formed, and
       	a second element lower surface located at a side opposite to the second element upper surface, wherein a second lower electrode (32) (Muto, Fig. 6, Col. 9, lines 21-26) is formed on the second element lower surface,
       the second conductive plate (35d) (Muto, Fig. 6, Col. 9, lines 21-26) includes
a second upper conductive plate surface on which the element (28h) is placed and which is joined with the second lower electrode (32) and covers the second element lower surface, and
a second lower conductive plate surface (Muto, Fig. 6, Col. 9, lines 9-21) located at a side opposite to the second upper conductive plate surface and facing the first element upper surface,

       the projection is located at a position that does not overlap the gate electrode (31) as viewed in a lamination direction of the switching element and the element (28g and 28h), and
        part of the control terminal (e.g., wires 42C) (Muto, Fig. 6, Col. 9, lines 31-35) is located between the gate electrode (31) and the second lower conductive plate surface (e.g., a lower surface of the element connecting conductor 35d).
	Further, Muto does not specifically disclose that (1) a switching element is formed from silicon carbide; and a SiC element is formed from silicon carbide; (2) a second upper conductive plate surface covers the entire second element lower surface.
Regarding (1), Yoon teaches that using wide bandgap semiconductor material (Yoon, Figs. 12A-12B, 14-15, ¶0005, ¶0008, ¶0010, ¶0027, ¶0043, ¶0082, ¶0108-¶0112, ¶0117-¶0121, ¶0132), such as silicon carbide (SiC) for the power devices such as IGBT or MOSFET is advantageous for high power modules because of high heat resistance that allows operation at high temperature; and the wide band gap (WBG) power module includes a plurality of power devices comprised of silicon carbide (SiC).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Muto by forming a power module including a plurality of wide bandgap power devices as taught by Yoon to have a switching element that is formed from silicon carbide; and a SiC element that is formed from silicon carbide in order to provide a high power module having improved thermo-mechanical reliability and performance (Yoon, ¶0005, ¶0008, ¶0010, ¶0027, ¶0043, ¶0082, ¶0108, ¶0112, ¶0132).
Regarding (2), Hirahara teaches a second conductive plate (8) (Hirahara, Fig. 1B, Col. 3, lines 48-64; Col. 4, lines 18-25; lines 42-47) including a second upper conductive plate surface on which the second switching element (18) is placed and covers the entire second element lower surface, the second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Muto by forming a second conductive plate extending outside the area connected to the semiconductor chips as taught by Hirahara to have a second upper conductive plate surface covers the entire second element lower surface in order to facilitate heat diffusion, and thus to provide a high power module having improved heat diffusion (Hirahara, Col. 1, lines 15-18; lines 42-47; Col. 4, lines 18-25; lines 42-47).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,836,006 to Muto in view of Yoon (US 2015/0115452) and Hirahara (US Patent No. 6,885,096) as applied to claim 1, and further in view of Yoshimochi (US 2011/0096509).
Regarding Claim 3, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 1. Further, Muto discloses the semiconductor module, wherein the first control terminal and the second control terminal (e.g., gate terminals 47) (Muto, Fig. 6, Col. 9, lines 32-34) are located at positions adjacent to each other in horizontal direction, but does not specifically disclose that the first gate electrode and the second gate electrode are located at positions offset from each other as viewed in the lamination direction, and the first control terminal and the second control terminal are located at positions offset from each other as viewed in the lamination direction. However, Yoshimochi teaches a module comprising stacked chips (2 and 3) (Yoshimochi, Fig. 3, ¶0001, ¶0011-¶0016, ¶0034-¶0054) that are arranged to face each other in a vertical direction across the metal frame so that the distance between the electrodes is minimized and the wiring resistance and the inductance is reduced; specifically, the upper chip includes the second gate electrode (3a) (Yoshimochi, Fig. 3, ¶0037-¶0039) connected to the terminal (8) on the right side and the lower chip includes the first gate electrode (2a) connected to the terminal on the left side so that  the first gate electrode and the second gate electrode are located at positions offset from each other as viewed in the lamination direction, and the first control terminal and the second control terminal are located at positions offset from each other as viewed in the lamination direction.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,836,006 to Muto in view of Yoon (US 2015/0115452) and Hirahara (US Patent No. 6,885,096) as applied to claim 1, and further in view of Meiser (US 2017/0213783) and Shinohara et al. (US 2014/0077735, hereinafter Shinohara).
Regarding Claim 9, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 1. Further, Muto discloses the semiconductor module, wherein the first switching element (28g) (Muto, Fig. 6, Col. 9, lines 9-45) is an IGBT, the first lower electrode (32) is a collector electrode, and the first upper electrode (30) is an emitter electrode; and the second switching element  (28h) is an IGBT, the second lower electrode (32) is a collector electrode, and the second upper electrode (30) is a lower arm emitter electrode, but does not specifically disclose that the first switching element is an n-type MOSFET that is an upper arm switching element, the first lower electrode is an upper arm drain electrode, and the first upper electrode is an upper arm source electrode; and the second switching element is an n-type MOSFET that is a lower arm switching element, the second lower electrode is a lower arm drain electrode, and the second upper electrode is a lower arm source electrode.
However, Meiser teaches forming a semiconductor power package (Meiser, Figs. 2a-2b, 7a-7b, 8, ¶0002, ¶0025-¶0028, ¶0035, ¶0039-¶0041, ¶0074, ¶0078-¶0085) comprising a plurality of power semiconductor chips in the stacked configuration, wherein power semiconductor devices are configured as MOSFETs or IGBTs comprised of semiconductor materials including silicon carbide (SiC); the power package is configured as a multi-phase circuit to be used in power supply for electrical motor or power 
Further, Shinohara teaches forming a power converter (Shinohara, Fig. 1, ¶0032, ¶0034) that comprises switching elements that are configured as N-channel power MOSFETs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor module of Muto/Yoon/Hirahara by forming multi-phase inverter comprising power semiconductor MOSFET chips having common design of semiconductor chips as known in the art and in the stacked configuration as taught by Meiser, wherein the first level semiconductor chips include an upper arm switching element and the second level semiconductor chips include a lower arm switching element, and the switching element are configured as N-channel power MOSFETs as taught by Shinohara to have the first switching element is an n-type MOSFET that is an upper arm switching element, the first lower electrode is an upper arm drain electrode, and the first upper electrode is an upper arm source electrode; and the second switching element is an n-type MOSFET that is a lower arm switching element, the second lower electrode is a lower arm drain electrode, and the second upper electrode is a lower arm source electrode in order to provide improved power semiconductor package having a space optimized surface layout and high heat removal capabilities (Meiser, ¶0002, ¶0027, ¶0028, ¶0074, ¶0085; Shinohara, ¶0002-¶0003, ¶0032, ¶0034).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,836,006 to Muto in view of Yoon (US 2015/0115452) and Hirahara (US Patent No. 6,885,096) as applied to claim 1, and further in view of Chen et al. (US Patent No. 7,289,329, hereinafter Chen).
Regarding Claim 10, Muto in view of Yoon and Hirahara discloses the semiconductor module according to claim 1. Further, Muto discloses an inverter device (Muto, Col. 1, lines 6-10) including the semiconductor module according to claim 1, but does not specifically disclose an inverter device configured to drive an electric motor that is arranged in a motor-driven compressor for a vehicle, the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor module of Muto/Yoon/Hirahara by forming a DC/DC power converter comprising an inverter, transformers, and filter inductors as taught by Chen to have an inverter device configured to drive an electric motor that is arranged in a motor-driven compressor for a vehicle, the inverter device comprising: a transformer that transforms DC power; and an LC filter circuit to which the DC power transformed by the transformer is input, wherein the semiconductor module is configured to convert the DC power output from the LC filter circuit into drive power that allows the electric motor to be driven in order to provide power converter with enhanced performance (Chen, Col. 1, lines 16-19; Col. 8, lines 54-67; Col. 11, lines 7-24; Col. 15, lines 14-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891